Filed 12/24/20 P. v. Spruell CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                   A159509
 v.
 ANDREW QUATRELL SPRUELL II,                                             (Alameda County
                                                                         Super. Ct. No. 18CR014174)
             Defendant and Appellant.


         Defendant Andrew Quatrell Spruell II appeals from a judgment
entered after he pleaded no contest to one count of shooting at an inhabited
dwelling (Pen. Code, § 246)1 and one count of being a felon in possession of a
firearm (§ 29800, subd. (a)(1)). His counsel asked this court for an
independent review of the record to determine if any arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436.) Spruell was informed of his right to
file a supplemental brief and did not do so. We conclude that there are no
arguable issues and affirm. We have, however, discovered a clerical error in




         1   All further undesignated statutory references are to the Penal Code.


                                                               1
the abstract of judgment, and order that it be modified to reflect Spruell’s
correct name.2
                                    BACKGROUND
      On February 1, 2019, the Alameda County District Attorney charged
Spruell by second amended information with five felony offenses: pimping
(§ 266h, subd. (a)); shooting at an inhabited dwelling (§ 246); being a felon in
possession of a firearm (§ 29800, subd. (a)(1)); pandering by encouraging
(§ 266i, subd. (a)(2)); and attempted human trafficking for commercial sex
(§ 236.1, subd. (b)). It was further alleged that Spruell personally used a
firearm in the commission of the pandering and attempted human trafficking
counts, making both counts serious and violent felonies (§§ 12022.5, subd. (a),
667.5, subd. (c)(8), 1192.7, subd. (c)(8)).
      In March 2019, the trial court denied Spruell’s section 995 motion to set
aside the attempted human trafficking count. The matter proceeded to trial
in October 2019.
      Following the close of the prosecution’s case-in-chief, the trial court
granted Spruell’s section 1118.1 motion for judgment of acquittal on the
pimping, pandering, and attempted human trafficking counts. Spruell then
entered no contest pleas to shooting at an inhabited dwelling and being a
felon in possession of a firearm. Pursuant to the terms of the plea agreement,
Spruell faced an aggregate maximum sentence of seven years eight months.
      In January 2020, the trial court sentenced Spruell to the midterm of
five years on the shooting at an inhabited dwelling count and the midterm of
two years, stayed under section 654, on the felon in possession count. The



      2 Defendant attests that his true name is “Andrew Quartell Spruell II”
[sic]. However, the abstract of judgment refers to defendant as “Andrew
Quatrell Spruell III.”


                                          2
trial court also imposed various fines and fees, including a restitution fine of
$300 (Pen. Code, § 1202.4, subd. (b)(1)), a court operation assessment of $40
per conviction (id., § 1465.5) for a total of $80, and a court facilities
assessment of $30 per conviction (Gov. Code, § 70373) for a total of $60. The
trial court noted that it had “taken into consideration his ability to pay and
reduced [the requested $900 restitution fine] to $300.” The trial court also
awarded a total of 1,006 days of presentence credits.
      Spruell filed a timely notice of appeal in which he indicated that the
appeal was based on the sentence or other matters not affecting the validity
of the plea, and he did not seek a certificate of probable cause.3
                                     DISCUSSION
      By entering a plea of no contest, Spruell admitted the sufficiency of the
evidence supporting the convictions. (See People v. Hunter (2002) 100
Cal.App.4th 37, 41–42.) Moreover, because he did not obtain a certificate of
probable cause, he is not entitled to review of any issue involving the validity
of his plea and only sentencing issues are potentially cognizable in this
appeal. (See People v. Espinoza (2018) 22 Cal.App.5th 794, 798–799.)
      We perceive no error in the sentencing proceedings. Consistent with
the terms of the plea agreement, the trial court exercised its discretion and
sentenced Spruell to the midterm of five years on the shooting at an
inhabited dwelling count and the midterm of two years, stayed under section
654, on the felon in possession count. In addition, the trial court correctly
calculated the fines and fees imposed, as well the amount of presentence
credits.



      3 In the notice of appeal, Spruell purports to also appeal from the jury
trial as well as the trial court’s granting the section 1118.1 motion only as to
some counts.


                                         3
      In short, there are no arguable issues to be raised on appeal.
                                   DISPOSITION
      The trial court is ordered to prepare a corrected abstract of judgment to
reflect defendant’s name as “Andrew Quatrell Spruell II.” The trial court is
further directed to forward a certified copy of the corrected abstract of
judgment to the Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.




                                        4
                                                   _________________________
                                                   Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A159509/People v. Andrew Quatrell Spruell II




                                               5